--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.20
 
 
[CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.]


THIRD AMENDMENT
TO THE
MARKETING
AND
ADMINISTRATIVE SERVICES AGREEMENT


THIS THIRD AMENDMENT TO THE MARKETING AND ADMINISTRATIVE SERVICES AGREEMENT,
hereinafter referred to as the “Second Amendment,” is effective on this 1st day
of April, 2005, by and between EDUCATION LENDING SERVICES, INC., a Delaware
corporation, formerly known as “Grad Partners, Inc.,” doing business as the
“Consolidation Assistance Program,” hereinafter referred to as “ELServices,”
having its principal place of business at 12760 High Bluff Drive, Suite 210, San
Diego, California 92130, and RELIANT PARTNERS LLC, a California limited
liability company, hereinafter referred to as “Marketer,” having its business
address as 11526 Sorrento Valley Road, Suite A-1, San Diego California 92121.


RECITALS


WHEREAS, ELServices and Marketer desire to amend the Marketing and
Administrative Services Agreement between the parties, dated December 1, 2001,
as amended by the First Amendment, dated April 1, 2002, Letter Agreement,
executed February 7, 2003, and as amended by the Second Amendment, dated
November 1, 2004, hereinafter, collectively referred to as the “Marketing
Agreement,” to grant exclusivity to ELServices for one (1) year, to increase the
Marketing Fee payment, and to include privacy law, independent contractor, and
publicly trade company information.


WHEREAS, ELServices desires Marketer to exclusively market on behalf of
ELServices FFELP Loans, Consolidation Loans and private Loan to Learn™ loans
offered by ELServices, or its affiliates, (“Private Loan to Learn™ Loans”) to
current and prospective customers of Marketer in the form of leads for Private
Loan to Learn™ Loans; and


WHEREAS, Marketer desires to exclusively market on behalf of ELServices the
FFELP Loans, Consolidation Loans, and Private Loan to Learn™ Loans offered by or
through ELServices, or its affiliates, on the terms and conditions hereinafter
set forth.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties mutually agree as follows:
 
1

--------------------------------------------------------------------------------


 
1.    MARKETING ACTIVITIES AND SERVICES.


1.1    As to the List of Marketing Activities and Services, Exhibit 1.2 is
amended as set forth on Attachment “A” to this Third Amendment.


2.    MARKETING SERVICES.


2.1     Paragraph 1.1 of Section 1 of the Marketing Agreement is hereby amended
in its entirety as follows:


“1.1         Marketer shall exclusively market, for a one (1) year period,
beginning on April 15, 2005 and expiring on April 14, 2006, to all of its
current and prospective customers utilizing its Website and direct marketing
activities the FFELP Loans, Consolidation Loans and authorized under Sections
427 and 428 of the Higher Education Act of 1965, as amended (hereinafter
referred to as the “Act”), and Private Loan to Learn™ Loans that are offered by
and meet ELService’s FFELP Loan, Consolidation Loan, and Private Loan to Learn™
Loan criteria. Marketer agrees that it will not use the loan applications of
ELServices or its affiliates for any FFELP Loan or Consolidation Loan not
meeting such loan criteria or for any other FFELP lender during the term of this
Agreement.”


3.    COMPENSATION TO MARKETER.


3.1    Beginning on the effective date of this Amendment, the amount of the
Marketing Fee set forth in Exhibit 2.1 attached to the Marketing Agreement, for
a compound Consolidation Loan Application shall be [**].


3.2    Paragraph 3.4 of the Second Amendment to the Marketing Agreement is
hereby amended in its entirety as follows:


Funded Private Loans. For purposes of this Agreement, a “Funded Private Loan”
for a Private Loan to Learn™ Loan shall mean a private loan application received
and processed by ELServices or its third party lender wherein the third party
lender has funded the Private Loan to Learn™ Loan on behalf of the respective
borrower. All compensation due Marketer for Funded Private Loans shall be paid
within forty-five (45) days after the end of the prior calendar quarter during
the term of this Agreement for which a payment is due Marketer. Each quarterly
payment shall be accompanied by a report indicating the number of Funded Private
Loans for which ELServices received payment from its third party lender
resulting from the marketing and administrative activities of Marketer for the
respective prior calendar quarter period.”


4.    PRIVATE LOAN TO LEARN™ LOAN MARKETING FEES.


4.1    The words “Private Consolidation Loan(s)” contained in the Marketing
Agreement is hereby removed and replaced with the words “Private Loan to Learn™
Loans” effective the date of this Third Amendment. 


** CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
 
2

--------------------------------------------------------------------------------




5.    COMPLIANCE.


5.1    Paragraph 4.2 is hereby added to Section 4 of the Marketing Agreement as
follows:


“4.2        Marketer represents and shall ensure that all of its marketing
activities hereunder, including, but not limited to its marketing materials and
internet sites, comply with Regulations B, P and Z, and all other applicable
federal and state laws and regulations governing the disclosure of consumer
credit terms and privacy matters, as the same are in effect at the time. For
purposes of this Agreement, “Regulation B” means the federal regulations
governing the Equal Credit Opportunity Act as it appears in Title 12, Code of
Federal Regulations, Part 202, “Regulation P” means the federal regulations
governing the Privacy of Consumer Financial Information as it appears in Title
12, Code of Federal Regulations, Part 216, and “Regulation Z” means the federal
regulations governing the Truth in Lending Act as it appears in Title 12, Code
of Federal Regulations, Part 226, as each may be amended from time to time.
Failure of Marketer to comply with the foregoing provisions is a material breach
of this Agreement and subject to the termination provisions set forth in Section
5 below.”


6.    TERM AND TERMINATION.


6.1    Paragraph 5.2 of Section 5 of the Marketing Agreement is hereby amended
in its entirety as follows:


“5.2        At the end of any calendar quarter during the term hereof beginning
with the third (3rd) calendar quarter of year 2005, the average loan balance of
all Completed Applications received from Marketer by CAP for such quarter period
is less than THIRTY-FIVE THOUSAND AND NO/100 DOLLARS ($35,000.00);”


7.    INDEPENDENT CONTRACTOR.


6.1    Section 22, along with Paragraph 22.1 is hereby added to the Marketing
Agreement as follows:


“22.1      The parties intend that the Marketer shall be an independent
contractor and not an employee of CAP. This Agreement shall be construed and
interpreted for all purposes in a manner necessary to carry out such intent.
Marketer shall be free to exercise independent judgment as to the time and
manner in which Marketer performs Marketer’s services hereunder. Marketer may
use independent contractors and/or Registered Representatives to fulfill its
obligations under this Agreement. Provided, however, Marketer shall bind any and
all such contractors and Registered Representatives to the terms of this
Agreement in writing. ELServices may, from time to time, prescribe rules and
regulations with respect to the conduct of the business covered hereby, provided
such rules and regulations shall not interfere with Marketer’s free exercise of
independent judgment as set forth above. Marketer shall be responsible for
providing worker’s compensation insurance for Marketer’s employees and agents,
if any, and shall hold harmless, defend and indemnify ELServices from and
against any and all claims arising out of any injury, disability, or death of
any of Marketer’s employees or agents. Marketer is responsible for paying when
due all income and other taxes including estimated taxes, incurred as a result
of the compensation paid by ELServices to Marketers for services under this
Agreement.”
 
3

--------------------------------------------------------------------------------




8.    PUBLICLY TRADED COMPANY.


8.1    Section 23, along with Paragraph 23.1 is hereby added to the Marketing
Agreement as follows:


“23.1      Marketer hereby acknowledges that it is aware that the parent of
ELServices, being “Education Lending Group, Inc.,” is a wholly owned subsidiary
of CIT Group Inc., a publicly traded entity subject to the United States
Securities Laws which prohibits any person who has received from an issuer
(i.e., CIT Group Inc.) or its affiliates material nonpublic information from
purchasing or selling securities of such issuer or from communicating such
information to any other party under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.”


9.    MARKETING AGREEMENT.


9.1    Except as amended by this Third Amendment to the Marketing Agreement, the
terms and conditions of the Marketing Agreement, the First Amendment, the Letter
Agreement and the Second Amendment shall remain in full force and effect between
ELServices and Marketer and are incorporated herein by this reference.


IN WITNESS THEREOF, the parties have executed this Third Amendment to the
Marketing and Administrative Services Agreement effective on the date first set
forth above.
 

ELServices:     Marketer:        
EDUCATION LENDING SERVICES, INC.
a Delaware corporation
   
RELIANT PARTNERS LLC
a California limited liability company
                By: /s/ Douglas L. Feist     By: /s/ Les Powell

--------------------------------------------------------------------------------

DOUGLAS L. FEIST
Senior Executive Vice President and Secretary
   

--------------------------------------------------------------------------------

 LES POWELL
Chief Operating Officer

 
 
4

--------------------------------------------------------------------------------

 
 
ATTACHMENT “A”


EXHIBIT “1.2”
(As amended for additional services)




LIST
OF
MARKETING ACTIVITIES AND SERVICES




11.    Provide prospective applicants (i.e. students and parents) with:



·  
Comparative cost and benefit analysis forecasting the long term financial impact
of various consolidation options and benefit programs.

·  
Private consumer debt seeking refinancing options.

·  
Financing options to pursue higher education

·  
Detailed advice concerning the FASFA application process and PLUS and Stafford
program terms and application processes.

·  
Advice on how to build credit scores through consolidation, (debt to income
information).

·  
Extensive deferment and forbearance consultations.

·  
Perkins loan forgiveness referrals for those consumers who appear to qualify and
are not knowledgeable of possible forgiveness alternatives.


5